___________

                                    No. 95-3790
                                    ___________

Norma E. Lohse,                           *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Nebraska.
Wal-Mart Stores, Inc., Co.,               *      [UNPUBLISHED]
a Delaware Corporation,                   *
                                          *
              Appellee.                   *
                                    ___________

                     Submitted:     July 5, 1996

                           Filed:   July 30, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Norma E. Lohse appeals from the judgment of the district court1
entered upon a jury verdict for defendant, Wal-Mart Stores, Inc., in
Lohse's negligence action.      Because Lohse has not provided a transcript,
we cannot review the issues she raises on appeal.        See Fed. R. App. P.
10(b)(2); Schmid v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386
(8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


     Accordingly, the judgment of the district court is affirmed.    We deny
Lohse's and Wal-Mart's motions on appeal.




          1
       The Honorable William G. Cambridge, Chief Judge, United
States District Court for the District of Nebraska.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-